In the Missouri Court of Appeals
                    Eastern District
                                       DIVISION FIVE

DARREN COLLINS, JR.,                                )      No. ED101783
                                                    )
               Claimant/Appellant,                  )
                                                    )
vs.                                                 )      Appeal from the Labor and
                                                    )      Industrial Relations Commission
DILLARD’S INC. and DIVISION                         )
OF EMPLOYMENT SECURITY,                             )
                                                    )      Filed: September 9, 2014
               Respondents.                         )

       Claimant, Darren Collins, Jr. (Claimant), has filed a notice of appeal from the Labor and

Industrial Relations Commission's (Commission) decision concerning his claim for

unemployment benefits. We dismiss the appeal.

       A deputy of the Division of Employment Security (Division) concluded that Claimant

was disqualified from receiving unemployment benefits. Claimant appealed to both the Appeals

Tribunal of the Division and ultimately to the Commission. Both affirmed the disqualification.

The Commission mailed its final decision to Claimant on June 16, 2014. Claimant filed a notice

of appeal to this Court.

       The Division has filed a motion to dismiss Claimant’s appeal. Claimant has not filed a

response to the motion. The Division contends that Claimant’s notice of appeal to this court was

not filed within the time limits set forth in chapter 288, RSMo. Section 288.210, RSMo 2000,

provides that: “Within twenty days after a decision of the commission has become final, the
director or any party aggrieved by such decision may appeal the decision to the appellate court . .

. .” The Commission’s decision becomes final ten days after it is mailed to the parties. Section

288.200.2, RSMo 2000.

       Here, the Secretary to the Commission certified she mailed its decision to Claimant on

June 16, 2014. Therefore, Claimant’s notice of appeal to this Court was due on or before July

16, 2014. Sections 288.200.2, 288.210. Claimant faxed his notice of appeal to the Commission,

which received it on July 24, 2014. Therefore, Claimant’s notice of appeal was untimely.

       The unemployment statutes do not provide a procedure for filing a late notice of appeal.

Ross v. Division of Employment Sec., 332 S.W.3d 922 (Mo. App. E.D. 2011). While there are

procedures for filing a late notice of appeal in other civil matters, such procedures do not apply

to special statutory proceedings, such as unemployment matters under Chapter 288. Heffner v.

Division of Employment Sec., 345 S.W.3d 393, 394 (Mo. App. E.D. 2011). Therefore, this

court’s only option is to dismiss Claimant’s appeal.

       The Division’s motion to dismiss is granted. The appeal is dismissed.



                                                       __________________________________
                                                       ANGELA T. QUIGLESS, CHIEF JUDGE

LISA VAN AMBURG, J. and
PHILIP M. HESS, J., Concur.




                                                 2